Citation Nr: 0829601	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  02-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial compensable rating for diabetic 
nephropathy.

4.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, to include peripheral neuropathy of the 
right and left upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Specifically, in a May 
2002 decision, the RO granted service connection and assigned 
a noncompensable rating for diabetic nephropathy.  In a 
February 2003 determination, the RO granted service 
connection for peripheral neuropathy of the right and left 
lower extremities come and awarded compensable evaluations of 
10 percent for each of these disorders.  

In January 2004, the Board remanded these initial increased 
rating claims to the RO (via the Appeals Management Center 
(AMC)) for further evidentiary development.  After completion 
of the requested development, the AMC returned the case to 
the Board for further appellate review.  

The current matter also arises from an October 2005 decision, 
in which the RO denied a disability rating greater than 
20 percent for service-connected diabetes mellitus, to 
include peripheral neuropathy of the upper extremities.  

A hearing on these matters was held before the undersigned 
Acting Veterans Law Judge sitting at the RO on May 6, 2008.  
A copy of the hearing transcript has been associated with the 
file.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

During the May 2008 hearing, the veteran testified that the 
peripheral neuropathy of his upper and lower extremities has 
increased in severity since his last VA examination.  
Evidence has also been submitted showing that the veteran's 
kidney disease has progressed significantly since his last VA 
genitourinary examination in May 2005.

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of a disability.  See VAOPGCPREC 11-95 (1995).  
Here, the veteran has testified that his peripheral 
neuropathy has increased in severity.  He is competent to 
report a worsening of a disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, there is medical evidence 
that the veteran's kidney disease has worsened since his last 
examination.  A remand is, therefore, necessary to accord the 
veteran new VA examinations to ascertain the current level of 
severity of his peripheral neuropathy and diabetic 
nephropathy.  

The veteran also testified in May 2008 that he has seen a 
private physician, Dr. S.M., for treatment of his kidney 
disorder.  The most recent records received from Dr. S.M. are 
dated in October 2003.  A request for the veteran's treatment 
records from October 2003 to the present should be made upon 
remand.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
altered the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as they pertain to increased rating 
claims.  As the veteran has a pending claim for an increased 
rating for diabetes mellitus to include peripheral neuropathy 
of the upper extremities, the RO should provide corrective 
notice in accordance with Vazquez-Flores upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of 
entitlement to an increased rating for the 
service-connected diabetes mellitus, to 
include peripheral neuropathy of both 
upper extremities, the veteran should be 
provided with VCAA notice, in compliance 
with the requirements set forth in 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  

2.   After securing any appropriate 
releases from the veteran, obtain from 
records of any kidney treatment that the 
veteran may have received from Dr. S.M. 
since October 2003.  

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of the peripheral neuropathy of his 
upper and lower extremities.  The claims 
folder must be made available to the 
examiner for review, and the examination 
report should include a history of the 
veteran's documented medical history and 
assertions.  The examiner should:

	(A)  Specify the nerves involved; and 
(B)  Describe the nature and extent of 
the neurological impairment associated 
with the peripheral neuropathy shown 
in the veteran's upper and lower 
extremities.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  A complete 
rationale for all findings and opinions 
expressed should be provided.



               4.  Schedule the veteran for a VA 
genitourinary examination to determine the 
current severity of his diabetic nephropathy.  
The claims folder must be made available to 
the examiner for review, and any necessary 
tests and studies should be accomplished.  
All clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

	The examiner is asked to comment on whether 
there is albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; whether there is edema and the 
frequency with which it occurs, if any; and 
whether there is albuminuria.  If albuminuria 
is present, the examiner is asked to provide 
the veteran's BUN and creatinine levels.  If 
the veteran requires regular dialysis because 
of his diabetic nephropathy, or if more than 
sedentary activity is precluded because of 
his disorder, this should also be noted in 
the report.  

	5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudications.  
If the issues on appeal continue to be 
denied, the veteran and his representative 
must be provided a supplemental statement of 
the case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

 
